Citation Nr: 1119710	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for ameloblastoma, post-jaw resection, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for neurological impairment of the interalveolar nerve (fifth cranial nerve), currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of right iliac crest bone and marrow graft donor site.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  The Veteran testified at an August 2010 Board hearing held sitting at the RO, a transcript of which is associated with the claims file.

At the August 2010 Board hearing, the Veteran's representative stated that the Veteran would be undergoing a total ankle replacement in the near future.  The Board finds that this is an informal claim for a temporary total rating for convalescence related to the left ankle surgery, and refers that issue to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Review of the record reveals that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Those benefits were awarded in March 2009; a copy of the SSA award letter is associated with the claims file.  However, the medical records considered in the SSA decision are not associated with the claims file.  In light of the Veteran's testimony at his August 2010 Board hearing that the disability benefits are based on at least two of the service-connected disabilities on appeal, these records must be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Veteran testified in August 2010 that he had undergone surgery related to his post-jaw resection in approximately January 2010.  The Veteran's last VA examination with respect to this disability was conducted in 2008.  Due in part to the surgery, the clinical findings documented during that examination are now outdated, and a new examination is required.  Similarly, during the August 2010 Board hearing, the Veteran testified that the symptoms related to his neurological impairment of the interalveolar nerve and right iliac crest bone and marrow graft donor site had increased in severity; he noted that the donor site scar was constantly tender, especially due to its location right on the pant belt line.  Ultimately, the most recent VA examinations with respect to the disabilities on appeal are inadequate because the related examination reports may not reflect the Veteran's current symptomatology; new VA examinations are thus required.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the appeal is REMANDED for the following actions:

1.  Contact the Social Security Administration (SSA) and request copies of the records reviewed by SSA pertaining to the Veteran's claim for, and March 2009 award of, SSA disability benefits.  Associate these records with the Veteran's claims file, and document all related search efforts. 

2.  Obtain the operative report and related treatment records generated in conjunction with the Veteran's early 2010 jaw surgery.  Inform the Veteran that he may submit them, or that he should provide authorization so that VA may obtain them.  Associate all received documents with the claims file; if records are requested and not available, document those negative results.

3.  Obtain all outstanding, relevant VA treatment records.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his ameloblastoma, post-jaw resection, and neurological impairment of the interalveolar nerve (fifth cranial nerve).  The claims file must be made available to and be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail; any indicated diagnostic tests and studies must be accomplished.  The severity of both the ameloblastoma, post-jaw resection, and the neurological impairment of the interalveolar nerve (fifth cranial nerve), must be documented.  The examiner must provide an opinion as to whether the symptoms of either disability result in the inability to obtain or retain employment.  

A complete rationale for all opinions must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA dermatology examination to determine the current symptomatology relating to his right iliac crest bone and marrow graft donor site.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported.  All pertinent skin and/or scar pathology found on examination should be noted in the report of the evaluation.  Photographs should be taken, as appropriate, if the examiner is unable to describe the symptoms in writing.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

7.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


